DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ERIC A. WILLNER,
                                Appellant,

                                      v.

    AVAIL HOLDING LLC, a Delaware limited liability company,
BERMUDA ISLES AT BOCA RIO HOMEOWNERS ASSOCIATION, INC.,
CYPRESS LAKES AT BOCA RIO HOMEOWNERS ASSOCIATION, INC.
       and BOCA RIO TOWNHOME ASSOCIATION, INC.,
                         Appellees.

                                No. 4D17-3532

                                [June 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502017CA000928XXXXMB.

   F. Scott Fistel of Fistel Law Group, P.A., Fort Lauderdale, for appellant.

  Melisa Manganelli of Law Offices of Mandel, Manganelli & Leider, P.A.,
Boca Raton, for appellee Avail Holding LLC.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.